UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4732



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


LANIER COOPER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:07-cr-00161-LMB)


Submitted:   February 14, 2008             Decided:   March 10, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Todd M. Richman,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, David Aaron,
Special Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lanier Cooper was convicted by a magistrate judge of two

counts of desertion of the mail, in violation of 18 U.S.C. § 1700

(2000).   He was sentenced to probation of twelve months and fined.

Cooper appealed to the district court pursuant to Fed. R. Crim. P.

58(g)(2), and the district court affirmed.         He now appeals to this

court, contending that there was insufficient evidence to support

his convictions and that certain statements were admitted into

evidence in violation of Garrity v. New Jersey, 385 U.S. 493

(1967).   We affirm.

           The evidence was sufficient to convict Cooper on both

counts.   See Glasser v. United States, 315 U.S. 60, 80 (1942);

United States v. Bursey, 416 F.3d 301, 305-06 (4th Cir. 2005).

Viewed in the light most favorable to the Government, the evidence

established that on August 29, 2005, Cooper abandoned a tub of

undelivered   mail   on   the   stoop   of   a   building   in   Alexandria,

Virginia, that was located on his postal route. Further, on August

30, 2005, Cooper was discovered to have in his locker at the postal

facility a quantity of undelivered mail from August 26, 2005. That

mail was from another route for which Cooper was responsible.

Cooper admitted that he placed the mail in his locker because he

did not want management to find out that he had curtailed the

delivery of mail.      It is reasonable to infer that his fear that

management would learn of his substandard job performance was also


                                  - 2 -
Cooper’s motivation for deserting the mail on August 29. We reject

Cooper’s argument that his act of placing mail in his locker for

several days constituted delivery of mail “into the post office at

the termination of [his] route.”         See 18 U.S.C. § 1700.      This

argument is at odds with the statute’s apparent purpose of ensuring

reliable and prompt mail delivery.

          Cooper     also   contends     that   the   magistrate   judge

erroneously permitted admission of his statements to a postal

inspector.   We agree with the district court that there was no

Fifth Amendment violation under Garrity, which prohibits the use in

a subsequent prosecution of statements obtained under threat of

removal from a job.   385 U.S. at 500.     In contrast to the situation

in Garrity, there was no evidence that Cooper was told that if he

did not cooperate by answering the questions of postal inspectors,

he would be fired.

          We therefore affirm.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                 - 3 -